Citation Nr: 1646671	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  03-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury of the lumbar spine, based on osteoarthritis of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 27, 1979, to July 9, 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2003 of a Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's request to reopen a previously denied claim of service connection for a low back disability on the grounds that no new and material evidence had not been presented.

In July 2008, the Veteran appeared at a hearing before an acting Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a decision in September 2008, the Board granted the Veteran's request to reopen the previously denied claim, and then remanded the claim for further development. 

After the requested development was completed, in a decision in October 2010, the Board denied the claim of service connection on the merits.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2011, the parties filed a Joint Motion for Remand.  In an Order in May 2011, the Court granted the parties' Motion to vacate the Board's decision, and remanded the matter for further action.

In October 2011, the Board notified the Veteran and his attorney that the acting Veterans Law Judge, who presided over a hearing in July 2008, had retired.  The Veteran was asked if he wanted another hearing, and no response was received.  Accordingly, the Veteran has not been afforded a new hearing. 

In February 2012, the Board remanded the claim for further development under VA's duty to assist.  In a November 2013 decision, the Board determined that this development had been completed.  The Board again denied the claim of service connection on the merits.

The Veteran again appealed the Board's decision to the Court.  In November 2014, the parties filed a Joint Motion for Partial Remand.  In this Joint Motion, the parties agreed that the Board's determination with regard to service connection for degenerative disc disease of the lumbar spine, claimed as residuals of a lumbar spine injury, should not be disturbed on remand.  However, the parties requested that the Board's decision with regard to service connection for residuals of an injury of the lumbar spine should be vacated and remanded.  The Court granted this motion in a November 2014 Order, and remanded the matter for further action.  The appeal has now returned to the Board for further development.

In May 2015, the Board again denied the claim and the Veteran again appealed the Board's decision to the Court.  In April 2016, the parties filed a Joint Motion for Vacatur and Remand.  The parties agreed that the Board failed to provide an adequate statement of reasons or bases as to its determination that VA complied with the duty to assist.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2012, the Board remanded Appellant's claim for VA to obtain inpatient records from Carswell Air Force Base and Brook Army Medical Center (BAMC) from June 8, 1979, to June 25, 1979.  In October 2012, the RO issued a formal finding of unavailability with regard to the records.  The RO explained that on February 26, 2007, a request was made for active duty inpatient clinical records for a back injury from May 27, 1979, to July 9, 1979, from Carswell Air Force Base.  On March 13, 2007, the Service Department provided a response stating that the matter had been investigated and "the following results were found: 1979 Carswell and Brooke Clinical Records are charged out to RO on March 13, 1998.  The RO further explained that on March 13, 2012, a request was made for inpatient clinical records for psychophysiological musculoskeletal disorder from 3 June 1, 1979, to July 1, 1979, from BAMC.  The Service Department responded in June 2012 stating that the request had been investigated, but no records were located because "[i]t appears the record was charged out to Houston RO in 1998." 

In October 2012, after five requests, the RO made a formal finding that the requested service records were unavailable and that further attempts to obtain the records would be futile.  The RO notified the Veteran and his attorney of the unavailability of the records.  In the May 2015 decision, the Board found that the duty to assist had been satisfied. 

In the April 2016 Joint Motion for Vacatur and Remand, the parties noted that while the Board acknowledged that a formal finding of unavailability had been appropriately issued and that the Veteran was notified, it failed to provide an adequate statement of reasons or bases as to this determination, in particular, in its assessment of whether the duty to assist had been satisfied.  The parties found that the Board failed to provide an adequate statement of reasons or bases as to whether the RO a follow up investigation regarding the Service Department's assertion that the records had already been provided to the RO in 1998.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the in-patient records from the Brooke Army Medical Center from June 8, 1979, to June 25, 1979, for treatment, among other things, of psychophysiologic musculoskeletal disorder, left lower back, chronic, moderate, treated.  The RO should take the necessary steps to follow up the June 2012 Service Department response to its inquiry. 

2.  If the requested documents and information have not been obtained from these agencies, a formal finding of unavailability should be generated discussing the attempts to obtain the requested records or explaining why such record could not be obtained and the Veteran should be informed so that he will have the opportunity to obtain/provide the information.  Specifically, the RO should outline all procedures undertaken to locate records that were charged out to the Houston RO in 1998.  The RO should allow an appropriate period of time within which to respond.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant and his attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


